Name: Commission Regulation (EC) No 1254/2002 of 11 July 2002 determining the extent to which applications for import rights lodged in respect of subquota I for frozen meat of bovine animals, provided for in Regulation (EC) No 954/2002, can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product;  EU finance;  foodstuff
 Date Published: nan

 Avis juridique important|32002R1254Commission Regulation (EC) No 1254/2002 of 11 July 2002 determining the extent to which applications for import rights lodged in respect of subquota I for frozen meat of bovine animals, provided for in Regulation (EC) No 954/2002, can be accepted Official Journal L 183 , 12/07/2002 P. 0022 - 0022Commission Regulation (EC) No 1254/2002of 11 July 2002determining the extent to which applications for import rights lodged in respect of subquota I for frozen meat of bovine animals, provided for in Regulation (EC) No 954/2002, can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 954/2002 of 4 June 2002 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2002 to 30 June 2003)(1), and in particular Article 5 thereof,Whereas:Article 2 of Regulation (EC) No 954/2002 fixes at 26500 tonnes the quantity of subquota I in respect of which Community importers can lodge an application for import rights based on imports under Commission Regulations (EC) No 1142/98(2), (EC) No 995/1999(3) and (EC) No 980/2000(4). As the import rights applied for exceed the available quantity referred to in Article 2, a reduction coefficient should be fixed in accordance with Article 5 of Regulation (EC) No 954/2002,HAS ADOPTED THIS REGULATION:Article 1Each application for import rights lodged in accordance with Article 4(1) of Regulation (EC) No 954/2002 shall be accepted at a rate of 17,09829 % of the import rights applied for.Article 2This Regulation shall enter into force on 12 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 147, 5.6.2002, p. 8.(2) OJ L 159, 3.6.1998, p. 11.(3) OJ L 122, 12.5.1999, p. 3.(4) OJ L 113, 12.5.2000, p. 27.